ACCEPTED
                                                                 14-14-00832-Cr
                                                  FOURTEENTH COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                            3/3/2015 6:25:06 PM
                                                           CHRISTOPHER PRINE
                                                                         CLERK



         Number 14-14-00832-CR
                   in the
             Court of Appeals                       03/03/2015

               for the
        Fourteenth District of Texas
            at Houston, Texas


              Number 1415559
         In the 230th District Court
      of Harris County, Texas


         Thaddeus D. Richardson
               Appellant
                   V.
           The State of Texas
               Appellee



Motion to Withdraw as Attorney of Record



                                Appointed Counsel :
                                Ellis McCullough
                                TBN 13501000
                                4008 Louetta Road #365
                                Spring, Texas 77388
                                (281)433-9240
      Comes now Ellis McCullough, Counsel for Appellant and moves to withdraw as

attorney of record and would show:

      Counsel has found no error in the record of the above case and has filed a frivolous

brief in conformity with Anders v. California, 386 U. S. 738.

      Wherefore Counsel prays that the Court grant him leave to withdraw as attorney of

record.



                                                        Respectfully Submitted,

                                                          /s/Ellis McCullough
                                                         Ellis McCullough
                                                         TBN 13501000
                                                         4008 Louetta Road, #365
                                                         Spring, Texas 77388
                                                         (281)433-9240




                                            2
                                  Certificate of Service



      I, the undersigned attorney, do hereby certify that a true copy of the attached

instrument has been delivered to all parties as required by law on 03/03/2015.



                                                       /s/ Ellis McCullough

                                                           Ellis McCullough




                                            3